Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 i rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide an adequate description of the ladder blocks and a magnet pad attachment means, as set forth in claim 2, as it is unclear if the ladder blocks is fixed to or slide on the ladder rails, and if fixed to the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander (3,115,211) in view of Strand (2015/0300090).
Ostrander shows;
1.    A ladder lifting assembly, comprising:
       a shuttle (54) having a cradle configured for carrying a workpiece to an elevated position;
      attachment means (62) for movably connecting the shuttle to an extension ladder, the extension ladder being configured to extend to the elevated position;

     a hoist (28) connected to the ladder, the cable connecting the hoist to the shuttle through the pulley assembly, wherein when the hoist is activated in a first state, the shuttle is raised in a direction of the elevated position, and wherein when the hoist is activated in a second state, the shuttle is lowered in a direction away from the elevated position.
      The claimed difference being the ladder is an extension ladder.
       Strand teaches the use of a lifting assembly on an extension ladder.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted an extension ladder, as taught by Strand, for the ladder of Ostrander, since it would have provided the predictable results of extending the reach of the ladder.
4.    The ladder lifting assembly as in Claim 1, wherein the hoist is a motorized winch disposed at an end of the extension ladder.
5.    The ladder lifting assembly as in Claim 1, wherein the elevated position is a roof top.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander (3,115,211) in view of Strand (2015/0300090), as applied to claim 1 above, and further in view of Fahler (2014/0047782).
Fahler shows a ground anchor assembly (10) connected to the extension ladder (12), the ground anchor assembly including at least one anchor for anchoring the extension ladder to ground.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ground anchor assembly, as taught by Fahler, to the ladder of Ostrander, since it would have provided the predictable results of anchoring his ladder to the ground.
6.    The ladder lifting assembly as in Claim 1, further comprising a ground anchor assembly connected to the extension ladder, the ground anchor assembly including at least one anchor for anchoring the extension ladder to ground.
        Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander (3,115,211) in view of Strand (2015/0300090), as applied to claim 1 above, and further in view of Hansen (EP 2,543,284 A1).
       Hansen teaches the use of a magnet pad (8) for adjustable and releasably attaching an object to a supporting surface. 
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a magnet pad, as taught by Hansen, to attach the shuttle (54) of Ostrander to the mounting block (at 66), since it would have provided the predictable results of adjustable and releasably attaching his shuttle to the ladder.

During a telephone conversation with attorney Klosowski on 5/25/21 a provisional election was made without traverse to prosecute the invention of Group I, Specie Fig. 1 and 2, claims 1, 2 and 4-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 7 and 8 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634